DENY and Opinion Filed July 14, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00657-CV

                        IN RE CITY OF DALLAS, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01696

                         MEMORANDUM OPINION
                  Before Justices Schenck, Carlyle, and Goldstein
                           Opinion by Justice Schenck
      Before the Court are relator’s July 1, 2022 petition for writs of prohibition and

injunction and motion for emergency stay. In its petition, relator requests that we

issue a writ of prohibition against the trial court to prevent it from signing an order

enforcing the order authorizing pre-suit depositions. Relator also requests that we

issue a writ of injunction against real party in interest to prevent her from taking any

further action to enforce the order authorizing pre-suit depositions pending final

resolution of a related mandamus proceeding.

      A writ of prohibition has three functions: (1) preventing interference with

higher courts in deciding a pending appeal; (2) preventing an inferior court from

entertaining suits that will re-litigate controversies already settled by the issuing
court; and (3) prohibiting a trial court’s action when it affirmatively appears the court

lacks jurisdiction. In re Bolton, No. 05-10-01115-CV, 2010 WL 4011041, at *1

(Tex. App.—Dallas Oct. 14, 2010, orig. proceeding) (mem. op.) (citing Humble

Expl. Co., Inc. v. Walker, 641 S.W.2d 941, 943 (Tex. App.—Dallas 1982, orig.

proceeding)). We conclude that relator has presented no proper basis for this Court

to issue a writ of prohibition here.

      A court of appeals also does not have original jurisdiction to grant writs of

injunction, “except to protect its jurisdiction over the subject matter of a pending

appeal, or to prevent an unlawful interference with the enforcement of its judgments

and decrees.” In re Torres, No. 05-18-00774-CV, 2018 WL 4784580, at *1 (Tex.

App.—Dallas Oct. 4, 2018, orig. proceeding) (mem. op.) (quoting Ott v. Bell, 606

S.W.2d 955, 957 (Tex. App.—Waco 1980, no writ)). Because there is no pending

appeal associated with this original proceeding, we conclude that relator has not

shown that a writ of injunction is necessary.

      Accordingly, we deny relator’s petition for writs of prohibition and injunction.

See TEX. R. APP. P. 52.8(a). Having denied the petition, we also deny the motion for

emergency stay as moot.


                                             /David J. Schenck/
                                             DAVID J. SCHENCK
                                             JUSTICE
220657F.P05



                                          –2–